Citation Nr: 1225355	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-38 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder and depressive disorder for the appeal period extending from January 25, 2008 to October 18, 2009.  

2.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder and depressive disorder for the appeal period extending from October 19, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from June 1972 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In pertinent part, the June 2008 decision granted service connection and an initial 30 percent rating for generalized anxiety disorder and depressive disorder, effective from January 25, 2008, the date of the Veteran's original claim. 

In March 2010, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder and depressive disorder in order for the RO to review additional medical evidence that was submitted without a waiver of initial jurisdiction.  The RO then reviewed the evidence and issued a Supplemental Statement of the Case (SSOC) in March 2011.  

In a March 2011 rating decision, the RO granted an increased rating of 50 percent for generalized anxiety disorder and depressive disorder, effective October 19, 2009.  Inasmuch as a rating higher than 50 percent for the service-connected generalized anxiety disorder and depressive disorder is possible, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2011, the Board remanded the case for a second time for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

A July 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal, but was formally raised in April 2011.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability (even where not formally raised).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has suggested that his unemployed due to several factors such as his medical conditions, which may include his symptoms of his service-connected generalized anxiety disorder and depressive disorder, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the portion of the appeal period extending from January 25, 2008 to April 6, 2010, the Veteran's generalized anxiety disorder and depressive disorder has most nearly approximated occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

2.  For the portion of the appeal period extending from April 7, 2010 forward, the Veteran's generalized anxiety disorder and depressive disorder has been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships; but not of total occupational and social impairment.



CONCLUSIONS OF LAW

1.  For the portion of the appeal period, extending from January 25, 2008 to April 6, 2010, the criteria for an initial evaluation of 50 percent, but no higher, for generalized anxiety disorder and depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2011).  

2.  For the portion of the appeal period, extending from April 7, 2010 forward, the criteria for an evaluation of 70 percent, but no higher, for generalized anxiety disorder and depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004).  

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in January 2008 (addressing the elements of service connection prior to the grant of service connection for depression).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran. 

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA examinations in March 2008 and August 2011 in connection with the claim currently on appeal.  The Veteran has not maintained that either of these examinations was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  

Factual Background

The Veteran filed an original service connection claim for an anxiety disorder, claimed as secondary to service-connected asthma, on January 25, 2008. 

The record contains a private medical report of Dr. E.W.H. dated in January 2008.  The history indicated that the Veteran had been married for 22 years and had been employed as a letter carrier with USPS for 20 years.  It was noted that he served as a dental hygienist in service, and began having nightmares in the 1970's.  The report mentioned that the Veteran had monthly panic attacks, as well as symptoms of depression and hypervigilance, and some possible sleep impairment.  Mild impairment of recent memory was reported.  The doctor summarized that the Veteran was mildly compromised in his ability to sustain work relationships as a result of generalized anxiety disorder, secondary to asthma.  An Axis I diagnosis of generalized anxiety disorder was made and a Global Assessment of Functioning (GAF) score of 50 was assigned.  The Veteran was started on Klonopin for treatment.

A VA examination was conducted in March 2008 and the claims folder was reviewed.  The Veteran reported having a several year history of anxiety and depression, associated with service-connected asthma and erectile dysfunction.  He acknowledged having symptoms of sleep impairment, increased irritability, decreased energy, crying spells, and panic attacks occurring once or twice monthly.  There was no history of suicide attempts.  The report indicated that the Veteran had been married for more than 20 years and the he was employed full-time with the postal service, but had lost 2 to 3 weeks of work during the last year due to anxiety and depression, associated with asthma attacks.  It was noted that the Veteran could adequately complete his daily activities.  Socially, the Veteran went to church once a week, saw his mother once a week, a took walks and watched television.  

On mental status examination, the Veteran was fully oriented.  There was no evidence of a thought disorder, hallucinations, delusions, obsessions or compulsions.  Symptoms of moderate anxiety and depression were reported by the Veteran, and he explained that these symptoms could be resolved if he were not suffering from asthma, hypertension and erectile dysfunction.  Insight and judgment were intact as was intellectual capacity.  The examiner indicated that moderate impairment in social, occupational, recreational and familial functioning was shown.  Generalized anxiety disorder and depressive disorder were diagnosed and a GAF score of 52 was assigned.  The examiner explained that the two diagnosed conditions mutually exacerbated each other and that no specific level of function/impairment could be assigned to either condition independently without resort to speculation.  The examiner also opined that both anxiety and depression appeared to be secondary to, rather than exacerbated by, service-connected medical problems. 

By rating action of June 2008, service connection was established for generalized anxiety and depressive disorders, for which an initial 30 percent evaluation was assigned, effective from January 25, 2008.

When evaluated by Dr. E.W.H. in June 2008, the Veteran symptoms included depression, sleep impairment, panic attacks occurring once or twice monthly, memory impairment, and decreased energy.  The Veteran denied having suicidal thoughts or hallucinations.  Generalized anxiety disorder was diagnosed and a GAF score of 55 was assigned.  Klonopin was continued.  When seen again in December 2008, the Veteran's symptoms continued to include depression, sleep impairment, memory impairment, and decreased energy, but he denied having panic attacks, suicidal thoughts or hallucinations.  It was noted that he did not socialize with friends but frequently socialized with family members.  Generalized anxiety disorder was diagnosed and a GAF score of 50 was assigned.   

The record contains a private medical report of Dr. E.W.H. dated November 20, 2009, reflecting that the Veteran had been seen on October 19, 2009.  The history indicated that the Veteran began having nightmares in the 1970's.  The report mentioned that the Veteran had monthly panic attacks, nightmares and sleep impairment.  It was also reported that he was hypervigilant and socialized rarely with family and friends.  Recent memory was described as moderately impaired and depression 25% of the time with low energy and little interest was reported.  Symptoms of easy anger and agitation were also noted.  The doctor opined that the Veteran was mentally competent to manage his financial affairs and make major decisions, but was moderately compromised in his ability to sustain work relationships.  An Axis I diagnosis of generalized anxiety disorder was made and a GAF score of 45 was assigned.  The Veteran's Klonopin prescription was increased.  

The record contains another private medical report of Dr. E.W.H. dated May 18, 2010, reflecting that the Veteran had been seen on April 7, 2010.  The report mentioned that the Veteran had flashbacks once a week, panic attacks 2 to 3 times a week, and was averaging 3 to 4 hours of sleep a night.  It was also reported that he was hypervigilant and did not socialize at all.  Working memory was described as 25% impaired, also described as moderate impairment.  Depression 20% of the time, low energy, crying spells and diminished interest were noted.  The doctor opined that the Veteran was mentally competent to manage his financial affairs and make major decisions, but was unable to sustain social and work relationships, which the doctor believed rendered the Veteran permanently and totally disabled and unemployable.  An Axis I diagnosis of generalized anxiety disorder was made and a GAF score of 35 was assigned.  

In a March 2011 rating action, an increased evaluation of 50 percent was granted for generalized anxiety and depressive disorders, effective from October 19, 2009.  

An examination was conducted by a VA psychologist in August 2011.  The report revealed that the Veteran had retired from the post office in 2009 and had not worked or gone to school since that time.  It was noted that while he was working, the Veteran had difficulty relating to his co-workers and supervisor, and was constantly being written up for being too slow.  It was explained that the stress became too great for the Veteran and he retired.  The examiner observed that the Veteran's symptoms of depression and anxiety made it very difficult for him to concentrate and that his energy and motivation were low.  It was noted that due to these factors as well as his irritability and difficulty relating to others, the Veteran's work performance and processing speed would be very slow and likely unacceptable.  The examiner clarified that the anxiety and depressive disorders would not prevent the Veteran from obtaining or maintaining productive employment in either physical or sedentary work.  

Socially, the report reflected that the Veteran was still married and had one child.  Recent marital problems due in part to his anxiety and irritability were noted and it was mentioned that he had a distant relationship with his daughter.  The report further indicated that the Veteran was isolated and had no social life or friends.  The following symptoms and manifestations associated with his condition were identified: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances - including work, and an inability to establish and maintain effective relationships.  

Generalized anxiety disorder and depressive disorder were diagnosed and the examiner indicated that it was not possible to distinguish which symptoms were attributable to each diagnosis.  The examiner further explained that the diagnoses were mutually aggravating and both were contemplated by the assigned GAF score of 47.  The examiner assessed that the Veteran had occupational and social impairment with deficiencies in most areas, but did not conclude that the Veteran had total occupational and social impairment.  

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent for generalized anxiety disorder and depressive disorder is warranted for the portion of the appeal period extending from January 25, 2008 to October 18, 2009, and that an evaluation in excess of 50 percent is warranted for the portion of the appeal period extending from October 19, 2009, forward. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Veteran's disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400, used for the evaluation of generalized anxiety disorder.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

At the outset, in Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  Having considered the Amberman holding, there is no basis for separately rating diagnosed generalized anxiety disorder and depressive disorder, which are collectively service-connected in this case.  In both 2008 and 2011, VA examiners concluded that it was not possible to distinguish which symptoms were attributable to each diagnosis, explaining that the diagnoses were mutually aggravating, and were both contemplated by the assigned GAF scores.

Having reviewed the record in its entirety, the Board concludes that the criteria for a 50 percent evaluation are met for the portion of the appeal period extending from January 25, 2008 to April 6, 2010.  The evidence establishes that consistently during this time period, symptoms of depression, sleep impairment, complaints of memory loss, disturbances of motivation and mood, hypervigilance and irritability have been documented.  These symptoms are consistent with the enumerated criteria supporting both 30 and 50 percent evaluations.  

Socially, the evidence reflected that the Veteran was isolated and had difficulty relating to and interacting with others, such as co-workers.  However, the facts also confirm that the Veteran was in a stable and long-term marriage during this time.  This finding in and of itself is inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  Moreover, were the Veteran in fact be unable to establish and maintain effective relationships it would logically and almost necessarily follow that he could not function in the role of employee, even in a job requiring minimal contact with others.  Here, the file reflects that he was employed with the postal service until July 2009.  Accordingly, a demonstrated inability to establish and maintain effective relationships is not shown in this case during to time period prior to April 7, 2010. 

Industrially, the evidence contained in the file reflects that the Veteran was employed with the postal service from October 1987 until July 2009.  There record during this time period contains no indication of an inability to follow simple or complex instructions, or impairment of insight and judgment.  As such the findings made during this portion of the appeal period are inconsistent with evidence of occupational impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating. 

As related to social and industrial impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during the appeal period have varied little and have been consistently in the range of 52 to 45, indicative of moderate to serious difficulty in social, occupational, or school functioning.  However, significantly, during the appeal period prior to April 7, 2010, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains no mention or endorsement of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; depression affecting the ability to functional independently and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  While irritability has been noted, there have been no objectively recorded incidents of impaired impulse control, such as those manifested by violence.  

The Board observes that since January 25, 2008, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with assignment of a 50 percent evaluation including: flattened/restricted affect, panic attacks; trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for portion of the appeal period extending from January 25, 2008 to April 6, 2010, his service-connected psychiatric condition most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated, and to this extent the appeal is granted.  38 C.F.R. § 4.7 (2011).  However, during this portion of the appeal period, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent, as explained herein.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

With respect to the portion of the appeal period extending from April 7, 2010 forward, after affording the Veteran all reasonable doubt in his favor, the Board finds that evidence relating to this portion of the appeal period indicates that the criteria for a 70 percent evaluation, but no greater, have been met.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

During this time, evidence indicated difficulty in adapting to stressful circumstances (including work or a worklike setting).  In this regard, evidence documents the Veteran's irritability; difficulty concentrating and relating to his co-workers and supervisors, and low stress tolerance.  The 2011, the VA examiner specifically assessed that the Veteran had occupational and social impairment with deficiencies in most areas, consistent with the 70 percent criteria.

Significantly, the overall disability picture and most probative evidence does not support a finding of total occupational and social impairment.  While a conclusion that the Veteran was totally occupationally and socially impaired due to his psychiatric condition was made by Dr. E. W. H. in a May 2010 statement, that conclusion is simply not supported by the evidence.  For instance, such a finding is inconsistent with the doctor's opinion to the effect that the Veteran was the Veteran was mentally competent to manage his financial affairs and make major decision, also made May 2010.  

Dr. E. W. H. explained in 2010 that his conclusion that the Veteran was totally and occupationally and socially impaired was based on a finding that he was unable to sustain social and work relationships.  However, it is clear from the record that at minimum, the Veteran has been able to maintain and sustain a long-term marital relationship and a distant relationship with his daughter; hence, total social impairment has clearly not been shown.  With respect to total industrial impairment, Dr. E.W.H.'s conclusion is contradicted by a VA medical opinion provided in 2011, to the effect that the Veteran was not totally socially and industrially impaired, and that anxiety and depressive disorders would not prevent the Veteran from obtaining or maintaining productive employment in either physical or sedentary work.  In this regard, the Board finds the VA opinion more probative, as it was made based on a comprehensive review of the Veteran's medical history and was supported with reference to specific evidence and findings.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and includes sound reasoning for the conclusion).

Significantly, the clinical evidence does not reflect that symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, consistent with the assignment of a 100 percent evaluation, were shown during the portion of the appeal period extending from April 7, 2010 forward.  In addition, during this periods the Veteran's assigned GAF score rose from 35 (April 2010) to 47 (August 2011) and is currently reflective of serious, but not total impairment.  

Having reviewed the evidence applicable to the appeal period extending from April 7, 2010 forward, the Board concludes that overall - after resolving all reasonable doubt in the Veteran's favor - a 70 percent evaluation, but no greater is warranted. 

In summary, by virtue of this Board decision, for the portion of the appeal period extending from January 25, 2008, to April 6, 2010, a disability rating of 50 is warranted.  For the portion of the appeal period extending from April 7, 2010 forward, the criteria for a 70 percent evaluation have been met and the claim is granted to this extent.  See 38 C.F.R. § 4.130, DC 9400, Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of generalized anxiety disorder and depressive disorder on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9400) used for evaluating generalized anxiety disorder.  Moreover, the highest schedular evaluation available under that code has not yet been assigned.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for the Veteran's psychiatric disorder, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.

ORDER

Entitlement to a 50 percent evaluation for generalized anxiety disorder and depressive disorder for the portion of the appeal period extending from January 25, 2008, to April 6, 2010, is granted subject to the provisions governing the award of monetary benefits.  

Entitlement to a 70 percent evaluation for generalized anxiety disorder and depressive disorder for the portion of the appeal period extending from April 7, 2010 forward, is granted subject to the provisions governing the award of monetary benefits.  


REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for generalized anxiety disorder (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.  This Board notes that in this case a formal TDIU was filed in April 2011, while the case was pending appellate consideration.  

The Veteran's formal TDIU claim reflects that he worked as a mail carrier from October 1987 until July 1, 2009, when he indicated that he became too disabled to work.  On that claim form, he listed anxiety disorder as the service-connected condition that prevented him from securing or following a substantially gainful occupation.  

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  An updated search for disability/Social Security benefits should undertaken and pertinent documentation relating to such a search should be made part of the record.  Any available evidence should be added to the claims file.

4.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


